department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date jul contact person uniform issue list identification_number - telephone number tit o a - o o m t a a x x n i o u w o u o d o w d o u o t dear sir or madam this is in reply to your request for rulings as amended under sec_507 sec_4941 and sec_4945 of the internal’ revenue code arising from your private foundation’s reorganization and its proposed payments of liabilities as allowed by a court and described below t is a charitable_trust created pursuant to the will of a decedent sole contributor that is exempt from federal_income_tax under sec_501 of the code and is a private_foundation under sec_509 of the code c is a charitable nonprofit corporation successor to trust t that is exempt from federal_income_tax under sec_501 of the code is a private_foundation under sec_509 of the code and is an operating_foundation under sec_4942 of the code t and c have been and are effectively controlled by the same persons because corporation c was incorporated to carry on the trust t's funds and activities as a corporate not trust entity for administrative reasons t has an agreement with c to transfer all of t's assets to c t is the primary named beneficiary of the estate of d who died several years ago several claimants k sued the estate for all of its assets the trustees of t who had special knowledge of the decedent's complex business holdings performed considerable work in marshalling the assets and negotiating a settlement with the claimants the trustees of t were the only persons volunteering to pay the costs of defending the estate for charity including when the probate_court required the executor to remain neutral in the claimants’ litigation during this time t had no funds under the estate or will with which to pay compensation to the trustees for their services on t’s behalf including t’s defense its rights under the will there was also litigation regarding the executor’s billings the litigation took place in more than one jurisdiction t now having funds of its own after the years of litigation has agreed to pay a stated amount of compensation the x payments to its trustees for their services during the estate administration process t has agreed to indemnify e a trustee for attorneys fees expended the y payment t has also agreed as a settlement of claims against the estate to pay f who is now a trustee but was not a disqualified_person with respect to t at the time of the services for f’s services performed and expenditures on behalf of t’s interest in the estate the z payment to f a probate_court with the concurrence of the state attorney_general has approved all of these payments as reasonable and ordered payment pending irs approval the x and y payments include prejudgment and postjudgment interest at the rate of r percent which was determined to be a reasonable rate at the time less than the legal judgment rate measured by the accrued but unpaid compensation amounts at the close of each calendar_year of service until payment the z payment includes interest at the same r percent rate from the date of the court order until payment the court has approved these interest claims as well state law allows as damages interest prior to judgment as well as post-judgment t represents that the x y and z payments and the interest thereon to be paid_by private_foundations t or c are reasonable and necessary expenses for the benefit of the private_foundations t or c and that such amounts are not excessive the following rulings are requested a code b activities c t’s transfers of assets to c will not result in termination_tax under sec_507 of the t and c are required to file form_990-pf for each tax_year in which each has assets or t will not be required to file form_990-pf when t no longer has any assets or activities c shall not be treated as a néwly created organization and shall be treated as possessing all of the attributes and characteristics of t as provided in sec_507 of the code that portion of the compensation to be paid to t's trustees in the x payments which is calculated as an interest charge does not reflect a loan or an extension of credit within the meaning of sec_4941 of the code the addition of an interest charge to the reimbursement of attorney fees to be paid in the y payment does not reflect an extension of credit within the meaning of sec_4941 of the code indemnification payments in the y payment will not constitute self-dealing within the meaning of sec_4941 of the code or taxable_expenditures under sec_4945 of the code the settlement payment z including interest from date of the court's order to date of payment will not constitute self-dealing within the meaning of sec_4941 of the code or a taxable_expenditure within the meaning of sec_4945 of the code sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for the charitable and or other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code that are private_foundations subject_to the provisions of chapter of the code including sec_4941 sec_1_507-3 of the regulations provides that certain tax benefits and attributes of the transferor private_foundation stated in sec_507 of the code are transferred to the transferee private_foundation in a transfer of assets pursuant to sec_507 of the code sec_1_507-3 of the regulations provides that if a private_foundation transfers all of its net assets to one or more private_foundations which are effectively controlled within the meaning of sec_1_482-1 directly or indirectly by the same person or persons which effectively controlled the transferor private_foundation for purposes of chapter sec_4940 et seq and part il of subchapter_f of chapter of the code sec_507 through such a transferee private_foundation shall be treated as if it were the transferor foundation sec_1_507-3 of the regulations provides that a transfer of assets under sec_507 of the code does not relieve the transferor private_foundation from filing its own final tax_year return as required by sec_6043 of the code sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to a transfer of assets under sec_507 of the code sec_1_507-1 transferor foundation's transfer of assets pursuant to sec_507 of the code will not constitute a termination of the transferor foundation's private_foundation_status under sec_509 of the code regulation sec_1_507-3 provide that and the of a revrul_2002_28 2002_1_cb_942 describes such sec_507 transfers of its assets by one private_foundation to one or more other private_foundations holding that the termination_tax under sec_507 of the code does not apply to a transferor private_foundation unless the transferor has a termination of its private_foundation_status under sec_507 of the code it indicates in that a private_foundation is no longer required to file its annual return form_990-pf when it no longer has any assets or activities it indicates in its holding that the transferor foundation’s aggregate tax benefits under sec_507 of the code are transferred to the transferee foundation in the sec_507 transfer its holding b it indicates in sec_4941 of the code imposes excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_4941 of the code and sec_53_4941_d_-3 of the foundation and similar excise_tax regulations provide that the payment of compensation and the payment or reimbursement of expenses by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carrying out the exempt_purpose of the private_foundation shall not be an act of self-dealing if the compensation or payment or reimbursement of expenses is not excessive example of the regulation indicates that a private_foundation trust can make payments to disqualified persons who are its trustees for legal services which are reasonable and necessary sec_4941 of the code and sec_53_4941_d_-2 of the regulations provide in pertinent part that any lending of money or other extension of credit between a private_foundation and a disqualified_person is an act of self-dealing sec_53 d -2 f i of the regulations provides generally that sec_4941 shall not apply to the indemnification by a private_foundation of a foundation_manager with respect to the manager's defense in any civil judicial or civil administrative_proceeding arising out of the manager's performance of services on behalf of the foundation against all expenses including attorneys’ fees judgments and settlement expenditures if- _ i such expenses are reasonably incurred by the manager in connection with such proceeding and ii the manager has not acted willfully and without reasonable_cause with respect to the act or failure to act which led to such proceeding or to liability for tax under chapter sec_4945 of the code imposes excise_tax on any taxable_expenditure by a private_foundation sec_4945 of the code provides that a taxable_expenditure includes any amount_paid by a private_foundation that is not for a purpose in furtherance of its exempt purposes sec_53_4945-6 of the regulations indicates that taxable_expenditures do not include reasonable expenses including reasonable_compensation and fees for services rendered that are paid_by a private_foundation exercising reasonable care and prudence in that regard sec_4946 of the code defines the disqualified persons subject_to sec_4941 of the code sec_4946 of the code provides that a disqualified_person includes a foundation_manager under sec_4946 of the code sec_4946 of the code provides that a foundation_manager is an officer director or trustee of the private_foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation sec_53_4946-1 of the regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person analysi sec_1 a under sec_1_507-1 and sec_1_507-3 of the regulations and in accord with holding in revrul_2002_28 t's transfer of assets to c under sec_507 of the code does not constitute termination of t’s private_foundation_status under sec_509 of the code because t’s transfer does not constitute a termination of its private_foundation_status t’s transfer of assets to c will not result in termination_tax under sec_507 of the code b and c under sec_1_507-1 of the regulations and in accord with holding b in revrul_2002_28 a private_foundation transferring its assets under sec_507 of the code is not required to file an annual return form_990-pf under sec_6033 of the code for any_tax year subsequent to the tax_year in which it transfers all of its assets when it has assets and no activities thus t and c are required to file form_990-pf for each tax_year in which each of them has assets or activities t will not be required to file form_990-pf when t no longer has any assets or activities - under sec_507 of the code and sec_1_507-3 of the regulations and in accord with holding in revrul_2002_28 in this transfer of assets under sec_507 from t to c t's aggregate tax benefits under sec_507 of the code will be transferred to c given the common_control of t and c by the same persons sec_1 a i of the regulations also applies and based on the facts presented including the taxpayer’s representation and the probate court’s finding that the compensation amounts the x payments are reasonable we find that the x payments as compensation to t’s trustees and c’s directors will not constitute acts of self- dealing also the amounts designated as interest although separately_stated were considered by the court in determining the overall reasonableness of compensation_for services provided and are properly treated as payments of compensation rather than interest on any loans or extensions of credit for purposes of sec_4941 of the code similarly the interest to be paid_by t or c in the y and z payments does not constitute any loan between a private_foundation and a disqualified_person and sec_4941 of the code and sec_53_4941_d_-3 of the regulations provide that the payment of compensation and the payment or reimbursement of expenses by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carrying out the exempt_purpose of the private_foundation shall not be an act of self-dealing if the compensation or payment or reimbursement of expenses is not excessive example of the regulation indicates that a private_foundation trust can make payments to disqualified persons who are its trustees for legal services which are reasonable and necessary therefore indemnification payments made by the y payment to a disqualified_person e will not constitute self-dealing within the meaning of sec_4941 of the code or taxable_expenditures under sec_4945 of the code and sec_53_4945-6 of the regulations as to the parties involved based on the facts presented the z settlement payment to a now disqualified_person f similarly involves administrative expenses represented as reasonable and not excessive and therefore will not be a taxable_expenditure under sec_4945 of the code the services were performed for the estate and were for t’s benefit as named beneficiary of the estate t settled with f to avoid a quantum meruit claim by f against t based on the value of those services moreover the settlement payment was approved by the probate_court such settlement payment will not give rise to an act of self-dealing accordingly we rule that a code ‘1 b assets or activities c t’s transfers of assets to c will not result in termination_tax under sec_507 of the t and c are required to file form_990-pf for each tax_year in which each of them has t will not be required to file form_990-pf when t no longer has any assets or activities c shall not be treated as a newly created organization and shall be treated as possessing all of the tax benefits attributes and characteristics of t as provided by sec_507 of the code the portion of the compensation amounts to be paid to t's trustees and c’s directors which is calculated as an interest charge in the x payments to trustees and directors does not reflect a loan or an extension of credit within the meaning of sec_4941 of the code based on the facts presented including your representation that the payments and interest thereon are reasonable and necessary foundation expenses and that such amounts are not excessive the addition of an interest charge to the reimbursement of attorney fees to be paid in the y payment to e does not reflect a loan or an extension of credit within the meaning of sec_4941 of the code based on the facts presented including your representation that the payment and interest thereon are reasonable and necessary foundation expenses and that such amounts are not excessive indemnification payments made in the y payment to e will not constitute self-dealing within the meaning of sec_4941 of the code or taxable_expenditures under sec_4945 of the code based on the facts presented including your representation that the payment and interest thereon are reasonable and necessary foundation expenses and that such amounts are not excessive thesettlement payment z to f including interest from the date of the court's order to the date of payment will not constitute self-dealing under sec_4941 of the code or a taxable_expenditure under sec_4945 of the code based on the facts presented including your representation that the payment and interest thereon are reasonable and necessary foundation expenses and that such amounts are not excessive except as we have ruled above we express no opinion as to the tax consequences of the transactions under the cited provisions of the code or under any other provisions of the code because this rulings letter could help to resolve any questions please keep it in your permanent records this rulings letter is directed only to the organizations that requested it sec_6110 of the code provides that this rulings letter may not be used or cited as precedent sincerely signed terrell m berkovsky terrell m berkovsky manager exempt_organizations technical group
